

110 HR 4683 IH: Department of Veterans Affairs Electronic Health Record Testing Improvement Act
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4683IN THE HOUSE OF REPRESENTATIVESJuly 26, 2021Mr. Banks introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a process for the testing and evaluation of the Electronic Health Record Modernization Program of the Department of Veterans Affairs by the Director of Operational Test and Evaluation of the Department of Defense.1.Short titleThis Act may be cited as the Department of Veterans Affairs Electronic Health Record Testing Improvement Act.2.Testing and evaluation of Electronic Health Record Modernization Program of the Department of Veterans Affairs(a)In generalThe OTE Director shall test and evaluate the Electronic Health Record Modernization Program—(1)at the request of the Secretary of Veterans Affairs; and(2)not less frequently than the interval at which the OTE Director tests or evaluates the Defense Healthcare Management System Modernization Program of the Department of Defense.(b)Information exchangeThe FEHRM Director shall facilitate the exchange of information between the OTE Director and the Secretary of Veterans Affairs for the purposes of carrying out subsection (a).(c)ReportingNot later than 30 days after completing a test or evaluation of the Electronic Health Record Modernization Program, the FEHRM Director shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives and the Secretary of Veterans Affairs the test or evaluation report.(d)ReimbursementThe Secretary of Veterans Affairs shall reimburse the Secretary of Defense for costs necessary to perform such tests and evaluations by the OTE Director.(e)DefinitionsIn this Act:(1)The term Electronic Health Record Modernization Program has the meaning given that term in section 503 of the Veterans Benefits and Transition Act of 2018 (Public Law 115–407; 38 U.S.C. note prec. 5701).(2)The term FEHRM Director means the Director of the Federal Electronic Health Record Modernization Office appointed under section 1635(c) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note).(3)The term OTE Director means the Director of Operational Test and Evaluation of the Department of Defense.